DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 11, 15, and 21 have been amended.
Claims 6 and 16 have been cancelled.
Claim 26 has been added.
Claims 1-5, 7-15, and 17-26 have been examined.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-15, and 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, at line 3, “decode the fetched instruction having fields to specify an opcode....” There is insufficient antecedent basis for this limitation in the claim. While the claim recites fetching an instruction, the fetched instruction is not necessarily limited to an instruction having the fields specified. This difference in scope between the fetched instruction and the instruction being decoded renders the meaning of the claim indefinite. Claims 11 and 21 include similar language and are similarly rejected.
Claim 1 recites, at line 5, “a single two-dimensional tile register.” The specification defines a tile register as a 2-D data structure. See, e.g., ¶ [0084]. Therefore, the claim essentially 
Claims 2-5, 7-10, 12-15, 17-20, and 22-26 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2013/0290687 by Ould-Ahmed-Vall et al. (hereinafter referred to as “Ould”) in view of US Patent No. 9,959,247 by Woo et al. (hereinafter referred to as “Woo”) in view of US Publication No. 2004/0111587 by Nair et al. (hereinafter referred to as “Nair”). 
Regarding claims 1, 11, and 21, Ould discloses:
a processor comprising: fetch circuitry to fetch an instruction; decode circuitry to decode the fetched instruction having fields to specify an opcode and locations of a source matrix and a destination matrix…in a matrix operations accelerator of the processor, the opcode indicating execution circuitry is to cause the matrix operations accelerator to perform a permutation by copying, into each of a plurality of equal-sized logical partitions of the destination matrix, a selected logical partition of a same size from the source matrix, the selection being indicated by a permute control (Ould discloses, at ¶ [0207], a processor pipeline (circuitry) having fetch and decode stages to process an instruction that specifies, as disclosed at ¶ [0068], an opcode and locations of an input vector (source matrix) and resultant vector (destination matrix), where the opcode specifies permutation (copying) equal sized elements from the input to the resultant. As disclosed, at ¶ [0069], a second input vector indicates (selects) which elements go where. As the processor pipeline performs vector operations, which are a type of matrix, the processor pipeline is a matrix operations accelerator and the destination is in the processor pipeline, e.g., in the write back stage. Ould also discloses, at ¶ [0248], non-transitory computer-readable storage media, which stores code.) ; and 
the execution circuitry to execute the decoded instruction as per the opcode (Ould discloses, at ¶ [0207], the pipeline (circuitry) includes an execute stage to execute the instruction.).
Ould does not explicitly disclose that both the source matrix and destination matrix are two-dimensional, the destination matrix is a single two-dimensional tile register, and the matrix operations accelerator is to be configured according to a configuration data structure that indicates a number of rows and a number of columns of the source matrix and the destination matrix.
However, in the same field of endeavor (e.g., permutation) Woo discloses:
two-dimensional source and destination matrices and the destination matrix is a single two-dimensional tile register (Woo discloses, at col. 4, lines 11-20, matrix permutation where the input and output matrices have nxn elements, which discloses two-dimensional matrices. The two dimensional matrices are, by definition, respective two dimensional data structures, which discloses the destination being a single two-dimensional tile register.); and
configuring a matrix processing engine according to a configuration data structure (Woo discloses, at col. 10, lines 5-15, that permutation control information is stored in memory, which discloses the claimed data structure.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the permutation disclosed by Ould to include two-dimensional matrices, as taught by Woo, because matrix permutation is a common and useful operation that is frequently performed in a number of settings. See Woo, col. 4, lines 21-45. Therefore, incorporating the functionality of permuting nxn matrices, as disclosed by Woo, in the permutation disclosed by Ould would offer increased flexibility and enable the combination to be advantageously used in a number settings. Also, in performing permutation, it is necessary to store the configuration data somewhere, and there are a finite number of possibilities. It would have been obvious to a person having ordinary skill in to try the 
Also in the same field of endeavor (e.g., matrix processing) Nair discloses:
configuration data indicates a number of rows and a number of columns of the source matrix and the destination matrix (Nair discloses, at Figure 6 and ¶ [0072], including the number of rows and columns of the source and destination registers in a configuration register.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the permutation disclosed by Ould, as modified by Woo, to include specification of the number of rows and columns of the matrices because such parameters are necessary to performing matrix operations, it is necessary to store the configuration data somewhere, there are a finite number of possibilities, and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success.

Regarding claims 2 and 12, Ould, as modified, discloses the elements of claim 1, as discussed above. Ould also discloses:
wherein the instruction further specifies a size of elements of the source matrix, the size being one of 2-bits, 4-bits, 8-bits, 16-bits, 32-bits, or 64 bits (Ould discloses, at ¶ [0068], the opcode specifies an element size of 16 bits.).

Regarding claims 3, 13, and 22, Ould, as modified, discloses the elements of claim 1, as discussed above. Ould also discloses:
wherein the instruction further specifies a writemask and a zeroing control, the writemask to indicate, for each element of the destination matrix, whether the element is to be written or is to be masked, and the zeroing control to indicate whether masked destination elements are to be zeroed, setting their values to zero, or merged, leaving their values unchanged (Ould discloses, at ¶ [0066], the instruction specifies a masking layer that indicates whether each element is masked or not and, as disclosed at ¶ [0136], supports merging and zeroing writemasking.).
 
Regarding claims 4 and 14, Ould, as modified, discloses the elements of claim 1, as discussed above. Ould also discloses:
wherein the source matrix is located in memory (Ould discloses, at ¶ [0068], the input vector in memory.).
 
Regarding claims 5, 15, and 26 Ould, as modified, discloses the elements of claim 1, as discussed above. Ould does not explicitly disclose wherein the source matrix is a single two-dimensional tile register in the matrix operations accelerator of the processor.
However, in the same field of endeavor (e.g., permutation) Woo discloses:
wherein the source matrix is a single two-dimensional tile register in the matrix operations accelerator of the processor (Woo discloses, at col. 4, lines 11-20, matrix permutation where the input and output matrices have nxn elements, which discloses two-dimensional matrices. The two dimensional matrices are, by definition, respective two dimensional data structures, which discloses the source being a single two-dimensional tile register. As noted above, the operands are in the pipeline, e.g., the register read stage for the source.); and
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the permutation disclosed by Ould to include two-dimensional matrices, as taught by Woo, because matrix permutation is a common and useful operation that is frequently performed in a number of settings. See Woo, col. 4, lines 21-45. Therefore, incorporating the functionality of permuting nxn matrices, as disclosed by Woo, in the permutation disclosed by Ould would offer increased flexibility and enable the combination to be advantageously used in a number settings. Also, in performing permutation, it is necessary to store the configuration data somewhere, and there are a finite number of possibilities. It would have been obvious to a person having ordinary skill in to try the option disclosed by Woo, i.e., store configuration in memory, and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success.

Regarding claims 7 and 17, Ould, as modified, discloses the elements of claim 1, as discussed above. Ould also discloses:
wherein the instruction is further to specify a location of a second source matrix and wherein the permute control is to copy, into each logical partition of the destination matrix, the selected logical partition from either the source matrix or the second source matrix (Ould discloses, at ¶ [0070], an additional input vector from which values can be copied.).
 
Regarding claims 8, 18, and 23, Ould, as modified, discloses the elements of claim 1, as discussed above. Ould also discloses:
wherein the permute control is indicated by an additional field of the instruction, the additional field comprising an immediate having at least as many multi-bit values as there are logical partitions in the destination matrix, each multi-bit value to select, for each logical partition of the destination matrix, the logical partition from the source matrix to copy into the logical partition (Ould discloses, at ¶ [0069], an index vector having multi-bit values for each element (logical partition) in the resultant. As disclosed at ¶ [0086], the indices can be included in an immediate operand.).

Regarding claims 9, 19, and 24, Ould, as modified, discloses the elements of claim 1, as discussed above. Ould also discloses:
wherein the destination matrix has… N plurality of columns… (Ould discloses, at ¶ [0065], the destination has 32 (N) columns.).
Ould does not explicitly disclose that the destination matrix has M plurality of rows and M logical partitions, each of which is a row into which a selected row from the source matrix is to be copied.
However, in the same field of endeavor (e.g., permutation) Woo discloses:
the destination matrix has M plurality of rows and M logical partitions, each of which is a row into which a selected row from the source matrix is to be copied. (Woo discloses, at col. 10, lines 5-11, a matrix permutation that reorders the rows or columns of the input matrix to produce an output matrix having reordered rows or columns. An example is detailed with regard to a column permutation of an mxn matrix at Figures 6A-6C and related description, beginning at col. 17, line 18.).


Regarding claims 10, 20, and 25, Ould, as modified, discloses the elements of claim 1, as discussed above. Ould also discloses:
wherein the destination matrix has… N plurality of columns, (Ould discloses, at ¶ [0065], the destination has 32 (N) columns.).
Ould does not explicitly disclose that the destination matrix has M plurality of rows and N logical partitions, each of which is a column into which a selected column from the source matrix is to be copied.
However, in the same field of endeavor (e.g., permutation) Woo discloses:
the destination matrix has M plurality of rows and N logical partitions, each of which is a column into which a selected column from the source matrix is to be copied. (Woo discloses, at col. 10, lines 5-11, a matrix permutation that reorders the rows or columns of the input matrix to produce an output matrix having reordered rows or columns. An example is detailed with regard to a column permutation of an mxn matrix at Figures 6A-6C and related description, beginning at col. 17, line 18.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the permutation disclosed by Ould to include matrices having MxN rows and columns, where M and N represent pluralities, as taught by Woo, because matrix permutation is a common and useful operation that is frequently performed in a number of settings. See Woo, col. 4, lines 21-45. Therefore, incorporating the functionality of permuting mxn matrices, as disclosed by Woo, in the permutation disclosed by Ould would offer increased flexibility and enable the combination to be advantageously used in a number settings.


Response to Arguments
On page 7 of the response filed December 20, 2021 (“response”), the Applicant argues, “As noted in MPEP 707.07(d), "[t]he examiner should, as a part of the first Office action on the merits, identify any claims which he or she judges, as presently recited, to be allowable and/or should suggest any way in which he or she considers that rejected claims may be amended to make them allowable." (emphasis added). Applicant respectfully requests suggestions regarding allowability including claim amendment suggestions. Providing this prescribed guidance is in the interest of compact prosecution.”
These remarks have been fully considered. As indicated by the previous rejections and the rejections above, the Examiner does not judge the claims as currently recited to be allowable. Furthermore, the Examiner submits that it is not apparent to the Examiner which part of the application could best serve as a basis for a new, allowable claim. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

On page 9 of the response the Applicant argues, “There is no teaching or suggestion in Nair of the alleged combination that "the destination matrix is a single two-dimensional tile register in a matrix operations accelerator of the processor" as recited, inter alia, in Applicant's amended independent claims 1, 11, and 21 (emphasis added). Similarly, there is no teaching or suggestion in Nair of the alleged combination that "the source matrix is a single two-dimensional tile register in the matrix operations accelerator of the processor" as recited, inter alia, in Applicant's claims 5, 15, and 26.”
Though fully considered, the Examiner respectfully disagrees. As an initial matter, Nair is no longer relied upon as teaching these limitations. Instead, Woo is cited as teaching these features. While Nair does also disclose the features in question, the use of a secondary reference, i.e., Nair, is not required to disclose the features. Therefore, the claim limitations are remapped to portions of Woo upon which they read and the response to the Applicant’s arguments is as it relates to Woo. 
The Applicant’s specification defines tile registers as “2-dimensional (2- D) data structures representing one or more packed regions of memory such as registers.” See, e.g., ¶ [0084]. The Examiner maintains that Woo’s disclosure of an identifier for a two dimensional output matrix, e.g., “A” in 
The Applicant’s amendments appear to be an attempt to cause a reader to infer that there is more to the claim language than there is. That is, the tile register, as currently recited, is nothing more than a label for a two dimensional matrix. The fact that the tile register is defined as representing one or more packed regions of memory is a distinction without a difference. By the act of representing a matrix with a label, as in Ould’s operands as modified, for example, by Woo’s label “A”, one necessarily “represents” the memory in which the matrix is stored. That is, these are not abstract ideas being dealt with, but particular matrices that are necessarily stored in one or more regions of memory. Furthermore, under the broadest reasonable definition of packed, such memory is packed memory. That is, the memory stores a data structure comprising a plurality of elements. Accordingly, the limitation “single two dimensional tile register” does not meaningfully distinguish over the cited references and the Applicant’s arguments are deemed unpersuasive. 

On page 10 of the response the Applicant argues regarding official notice.
Though fully considered, as the Examiner is not taking official notice, these arguments are deemed unpersuasive.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 20180189239 by Nurvitadhi discloses a matrix accelerator. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183